It is an honour to be in this Hall for the seventy-first session of the General Assembly. On behalf of the Republic of Nauru, I would like to congratulate His Excellency Mr. Peter Thomson on his assumption of the presidency of the General Assembly. It is wonderful to see one of my Pacific Island brothers at the helm of this body. Let me assure him of the full support of my delegation as he leads the important work of the Assembly. I would also like to thank His Excellency Mr. Mogens Lykketoft, our outgoing President, for his exceptional work.
I would like to say to the incoming President that his position comes with enormous responsibility, and the upcoming session will be more important than most. Every time we turn on the television, we are treated to images of turmoil. From violent extremism to political upheaval, to large-scale migration and a climate in chaos, the world is at a crossroads and the General Assembly will decide its path.
Fortunately, the 193 Members of the United Nations have given us some detailed road maps to guide our work: the Small Island Developing States Accelerated Modalities of Action Pathway, the 2030 Agenda for Sustainable Development, the Paris Agreement on Climate Change, the Addis Ababa Action Agenda on financing for development, and the Sendai Framework for Disaster Risk Reduction. Those universal agreements capture the collective will of the international community. Such agreements point the way towards greater cooperation, and Nauru is deeply committed to their full implementation.
The commitments that we have made to each other represent our best efforts to meet the challenges before us, and we made those commitments knowing that some of us need help to fulfil them. We agreed that no country should be left behind. Now begins the most important work: translating our words into concrete action. Our primary task is to direct resources to where they will matter most.
We should not underestimate the difficulty of such a task. Some international funding mechanisms exclude small countries like mine, or prove impossible to access because of the limited capacity of small countries. Private investment is unreliable and rarely available to support basic services and critical infrastructure. Meanwhile, the most promising financing models for small developing countries — direct access and direct budgetary support, for example — are rarely available as an option. That needs to change, so that small countries can fully benefit from the historic agreements we have reached. Nauru is asking a lot from its development partners. We want to be better partners ourselves. Our efforts must, therefore, go beyond capacity-building to focus on institution-building. Those efforts must be backed by real resources and include the long-term, in-country engagement of international and regional agencies. The goal must be nothing short of building durable domestic institutions that are run by a skilled national workforce. On that note, let me thank our partners Australia, Taiwan, Japan, the Russian Federation, Cuba, New Zealand and others for their support to our sustainable development priorities.
The implementation of Sustainable Development Goal (SDG) 14 — the sustainable use of the oceans, seas and marine resources — is a high priority. The ocean is a pillar of our small island economy, our environment and our culture. Stresses on marine biodiversity are mounting, including those that go beyond national jurisdiction. The gaps in our governance of the oceans must therefore be addressed. We urge a timely and comprehensive conclusion of the Preparatory Committee process on developing an international instrument on the conservation and sustainable use of marine biological biodiversity in areas beyond national jurisdiction. The upcoming United Nations Conference to Support the Implementation of SDG 14 presents a welcome and much-needed opportunity to foster a shared vision for a healthy, productive and resilient ocean to guide all our ocean-related activities.
Let me also highlight the importance of the long- term conservation and sustainable use of our fisheries. The parties to the Nauru Agreement are on the cutting edge of sustainable fisheries management. However, the international community must ensure that a disproportionate burden of conservation measures does not fall on the small island developing States (SIDS). The burden and costs of those measures must be shared equitably.
The full implementation of our international commitments takes on much greater urgency in the face of climate change. That is why Nauru was among the first countries in the world to ratify the Paris Agreement. It is encouraging to hear that we are on track for the Agreement’s entry into force this year. However, it is far too early to celebrate. The Paris Agreement is not the end of our climate work. It is only the beginning.
Greenhouse gas emissions over the past 150 year have pushed the climate system beyond the boundaries of human experience. Brewing superstorms and droughts can be as destructive as any bomb. Sea-level rise can occupy our territory just as surely as an invading army. From the perspective of my small island nation in the Pacific, climate change is our greatest humanitarian crisis. It is our war, and while Nauru will be among the first to experience the worst impacts, climate change will be the rest of the world’s humanitarian challenge as well.
The Paris Agreement notwithstanding, the dangerous climate impacts will continue to grow worse over the coming decades. We have little understanding of how our human systems will hold up under climate stress. Global supply chains, finance and insurance markets, food and water distribution — those systems are complex and interlinked and form the foundation of our modern civilization. Climate change raises some hard questions, and I am not sure we have the answers. Can we feed a planet of 9 billion people when crop yields are projected to fall? Will we learn to share declining freshwater resources as the glaciers disappear? Will we be able to protect the millions who are rendered homeless when low-lying coastal areas are inundated? And can these and many other challenges be managed effectively so that we avoid a proliferation of failed States?
We are simply not prepared. For that reason, Nauru calls on Members to support the proposal by the Pacific SIDS to appoint a United Nations special representative on climate and security. The security implications of climate change will define the twenty-first century, and we must prepare.
Regarding the Security Council, Nauru supports expanding the number of permanent and non-permanent members in the Council. It is time to reflect the geopolitical realities of today, not those of 70 years ago. The persistence of the current arrangement continues to cast a shadow of illegitimacy over everything we do at the United Nations. If we are to nurture the spirit of cooperation represented by the historic agreements of 2015, then we must reform the most powerful organ of the United Nations. And we support the inclusion of India, Japan, Germany, Brazil and others in the permanent category.
Nauru welcomes the restored diplomatic relations between Cuba and the United States. However, we call upon the United States to completely lift its economic embargo immediately.
Nauru is deeply concerned about the situation in West Papua, including the alleged human rights abuses there. As emphasized in the Pacific Islands Forum communiqué, it is important that an open and constructive dialogue take place with Indonesia on that matter.
Nauru is also concerned by the mounting tensions provoked by the recent action of the Democratic People’s Republic of Korea. The Pacific region saw far too much violence and suffering during the previous century. We must not allow the scourge of war to return. Nuclear proliferation has no place in a sustainable world.
I would like to address the situation of Nauru’s close friend, Taiwan. According to the Charter of the United Nations, our mission here is
“to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small”.
The 23 million people of the Republic of China should therefore enjoy those same fundamental rights. Taiwan has contributed to the World Health Assembly and the International Civil Aviation Organization. The people are promoting the Sustainable Development Goals domestically and internationally, and they are helping to lead the way towards a low-carbon economy. Taiwan is a key stakeholder in the international community. We should make efforts to regularize their participation throughout the United Nations system, so that we can all benefit from their substantial contributions.
Lastly, I would like to extend my country’s deep appreciation for the work of the current Secretary- General, Mr. Ban Ki-moon. He has been a true friend of small islands. We are thankful for his leadership on many of the issues that we hold most dear. His most enduring legacy may perhaps be to have raised climate change to the top of the international agenda, but his tireless efforts to ensure that no country, no matter how small, is left behind is just as important. He was the first sitting Secretary-General to make an official visit to Pacific small island developing States, and he has an open invitation to visit Nauru.
In conclusion, I want to say that the United Nations is at a crossroads. While the Charter of the United Nations is rooted in the equality of nations, we do not always live up to that principle. There are still times when only some of us hold the pen, some sit at the table and some are locked out behind a closed door. A small group of countries has the real power to give us the necessary push to transform our world. They can make sure that resources are directed to where they matter. We need those countries to carry forward the goals and objectives that we have spent so many years negotiating, even in those exclusive rooms when the rest of us are not present.
The power of the 2030 Agenda for Sustainable Development stems from its legitimacy. It was the product of a truly open and transparent process that reflected the hopes and aspirations of all 193 States Members of the United Nations. We all sat at the table and held the pen together. I implore our partners to remember that. Now, we are entrusting the President of the General Assembly with taking that work forward and holding us accountable for our commitments. From one Pacific Islander to another, he has our complete confidence.
May God bless the Republic of Nauru. May God bless the United Nations.
